Lewis, J.
1. Refusal by the court to permit a witness to answer a question is in no event cause for a new trial, when it does not appear what the expected answer would be. Huie v. McDaniel, 105 Ga. 319.
Argued October 5,
Decided October 27, 1899.
Indictment for simple larceny. ■ Before Judge Spence. Worth superior court. April term, 1899.
Jesse W. Walters, for plaintiff in error. W. E. Wooten, solicitor-general, by Harrison & Bryan, contra.
2. Though the testimony was decidedly conflicting as to the identity of the property alleged to have been stolen, there was sufficient evidence to warrant a finding that it was the property described in the indictment, and was stolen by the accused.

Judgment affirmed.


All the Justices concurring.